                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

ALBERTA ROSE JOSEPHINE JONES,                   )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )       Case No. CIV-19-979-J
                                                )
SHANDA L. ADAMS and                             )
RICK DANE MOORE,                                )
                                                )
              Defendants.                       )

                                        JUDGMENT

       Pursuant to the Opinion and Order filed separately this same date, Plaintiff’s Complaint is

dismissed with prejudice.

       ENTERED this 15th day of January, 2020.
